Order, Supreme Court, Bronx County (Seth L. Marvin, J.), entered on or about April 7, 2010, which denied defendant’s CPL 440.46 motion for resentencing, unanimously affirmed.
The resentencing court providently exercised its discretion (see People v Gonzalez, 29 AD3d 400 [2006], lv denied 7 NY3d 867 [2006]) in determining that substantial justice required the denial of defendant’s motion. Defendant has a very extensive *556criminal record, including crimes of violence, and has frequently committed new crimes after being released on parole or while awaiting trial on other charges. The court properly concluded that defendant’s chronic inability to control his behavior while at liberty outweighed his recent evidence of rehabilitation while incarcerated. Concur—Friedman, J.P., Sweeny, DeGrasse, Abdus-Salaam and Román, JJ.